Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on August 11, 2022 is acknowledged.  The traversal is on the ground(s) that the search for each of the claims of Groups I-II will substantially overlap, as each invention group relates to wipes, and the scope of the claims of Group II are such that additional searching would not be required to adequately search the subject matter of both Groups I and II.  This is not found persuasive because, as already stated in the previous office action, Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, i.e., the two groups do not share the same or corresponding technical feature: the wipe in the package of Group II recites a generic wipe, i. e., single-use wipe positioned adjacent to at least a portion of the burst pod, and does not recite the particular features of the wipe as recited in Group I. Even presuming the 2 groups were to recite a wipe having the same technical feature, the 2 groups would still lack unity of invention because the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gustafsson et al. (US 2002/0026678) (see abstract, Figs. 1-9, paragraphs [0030], [0042] and [0043]).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Guzman (US Patent No. 6,068,820), hereinafter “De Guzman.”
	Regarding claim 12, De Guzman teaches a sealed container having a container wall (i.e., a package) and containing therein a clean wiping material and a sealed pouch containing a quantity of a cleaning fluid or disinfecting fluid such that said pouch can be selectively ruptured by folding the pouch and applying a force (i.e., pressure) to the container wall without breaching the container wall so that a force is applied to the pouch to rupture the pouch to thereby release said fluid into the container to contact and wet the wiping material, such that the wetted wiping material is removable from the container separate from the pouch, and wherein the sealed container is impermeable to the fluid (see claim 1), wherein said sealed 

pouch is attached to an inner face of said sealed container (see claim 19). See also Figs. 1-3 as shown below. 
    


         
    PNG
    media_image1.png
    619
    757
    media_image1.png
    Greyscale

                                     
    PNG
    media_image2.png
    406
    595
    media_image2.png
    Greyscale

	Regarding claim 20,  De Guzman teaches an example of a common cleaning liquid which can be used, i.e.,  a mixture of de-ionized water and isopropyl alcohol in different concentrations, like 70/30 (water to alcohol) (see col. 3, lines 34-36), which is also suitable for use on human skin, like hands.
	Regarding claims 23-24, De Guzman teaches  that the sealed container includes indicia 
indicating a tear-open location for tearing opening said sealed container to access said wetted wiping material therewithin (see claim 10; see “tear open here” indicia, numbered “54” in Fig. 1 or Fig. 3 above). 
	De Guzman teaches the limitations of the instant claims. Hence, De Guzman anticipates the claims. 

Claims 12, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crozet et al. (WO 00/56628, already cited in IDS dated 10/01/2019), hereinafter “Crozet.”
	Regarding claims 12, 20, 23 and 24, Crozet teaches a packaged article comprising at least one article and an openable outer package, the article comprising a cell system with at least one burstable cell filled with an active composition, preferably a liquid composition, wherein the cell system is associated with a dispersing element, such as for example a fibrous pad, preferably a cotton pad for facial cleaning or a wipe for body cleaning made out of a non-woven material, and the article is a one-use disposable article  (see page 3, last full paragraph; page 6, 3rd full paragraph; page 9; 2nd full paragraph; and Fig. 1 as shown below).


         
    PNG
    media_image3.png
    338
    574
    media_image3.png
    Greyscale


 In one embodiment, the outer package is designed as an integral part of the article which is attached to the cell system (see page 12, last full paragraph and Fig. 4 as shown below). 
                     
    PNG
    media_image4.png
    364
    428
    media_image4.png
    Greyscale

As shown in Fig. 4, the packaged article is maintained by portions (20) which are peel-sealed or taped (which reads on tearaway strip). Crozet teaches the limitations of the instant claims. Hence, Crozet anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crozet as applied to claims 12, 20, 23 and 24 above, and further in view of Finch et al. WO 96/16217), hereinafter “Finch.”
	Regarding claims 13-19, Crozet teaches the features as discussed above. As discussed above, Crozet teaches a wipe for body cleaning made out of a non-woven material, and the article is a one-use disposable article  (see page 9; 2nd full paragraph). Considering the teachings of Crozet in paragraph 6 above, it is understood that the dispersing element, such as for example a fibrous pad, or a wipe for body cleaning made out of a non-woven material is dry prior to being inserted in the outer package, and the wipe is configured to absorb the liquid composition (which reads on claims 18-19).  Crozet, however, fails to disclose at least one gripping feature within the nonwoven fabric, the at least one gripping feature configured to receive at least a portion of a hand of a user of the wipe; and one or more creases defining at least one fold, wherein the wipe is configured to be folded on the one or more creases prior to being inserted into the package as recited in claim 13; the nonwoven fabric is a flushable nonwoven fabric; the at least one gripping feature comprises a pocket which comprises the nonwoven fabric and is flushable as recited in claims 14-17, respectively.
	Finch, an analogous art, teaches a  mitt wipe (20) for wiping and cleaning waste from the body, wherein the mitt wipe (20) includes a mitt body (22) having a top layer (32) and  a bottom (40) forming an interior space (28) and a mitt opening (30) (which reads on the at least one gripping feature and pocket) (see abstract). See also Figs. 1 and 2 as shown below. 
      
    PNG
    media_image5.png
    492
    584
    media_image5.png
    Greyscale

A user can place his or her hand into interior space 28 of mitt body 22 via the mitt opening 30 (see page 9, lines 1-23). Mitt wipe 20 (which is construed to be a nonwoven wipe) is desirably disposable and flushable, wherein the term “flushable” means that after the mitt wipe has been used for its intended purpose, it can be flushed in a toilet (see page 6, lines 30-37). Finch also teaches that a reinforcing cuff member 50 is associated with top layer 32, so as to provide at least two layers of material at mitt opening 30. As illustrated in Fig. 2, reinforcing cuff member 50 is constructed as a folded portion of top layer 32, and is folded inwardly toward interior space 28; the reinforcing cuff member 50 may also be formed from top layer 32 by being folded outwardly, or may be a separate structural element, and in this embodiment, reinforcing cuff member 50 is folded inwardly portion of top layer 32, and has a cuff end 39 disposed within interior space 28 (see page 7, lines 26-35). The mitt wipe above overcomes the common problems associated with using regular toilet papers or regular wipes especially by children who are starting the toilet training process (see page 1, line 9 to page 4, line 19) and are useful for the elderly, the physically challenged, or the like (see page 7, lines 1-2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven mitt wipe of Finch, which comprises at least one gripping feature or pocket and is folded and flushable, as the specific nonwoven wipe in the packaged article of Crozet because said nonwoven mitt wipe overcomes the common problems associated with using regular toilet papers or regular wipes especially by children who are starting the toilet training process, the elderly, the physically challenged, or the like as taught by Finch. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crozet as applied to claims 12, 20, 23 and 24 above, and further in view of Amundson et al. (US 2008/0145437), hereinafter “Amundson.”
	Regarding claims 21-22, Crozet teaches the features as discussed above. Crozet, however, fails to disclose at least one oxido-reductase enzyme or glucose oxidase in the cleansing fluid or liquid composition.
	Amundson, an analogous art in personal care wipes (see abstract), teaches 
incorporating glucose oxidase (which is an oxido-reductase enzyme), glucose and reducing agent into a personal care product, the glucose oxidase can be incorporated into the aqueous solution and the glucose can be microencapsulated, or both the glucose oxidase and the glucose can be microencapsulated independently (see paragraphs [0048]- [0049]) to provide  self-warming wipes (see paragraph [0042]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate glucose oxidase (which is an oxido-reductase enzyme), glucose and reducing agent into the liquid composition of Crozet because this will provide a self-warming wipe as taught by Amundson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /LORNA M DOUYON/                                                                        Primary Examiner, Art Unit 1761